DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species I, claims 3-5, in the reply filed on 7/11/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/11/2022.

Claim Interpretation
Claims 1-5 and 9-19 are all directed to “A system for processing” (emphasis added), with the “system” claims interpreted as “apparatus” claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 9-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires “the bottom flange of any one of the plurality of upper assemblies may be connected to the flange of the lower assembly” (emphasis added) and “the connected upper assembly may be used to process the substrate” (emphasis added), with each instance of the term “may” rendering the claim unclear as to whether the “upper assembly” is or is not used to ‘connect to the flange of the lower assembly’ and ‘process the substrate’. Claims 2-5 and 9-19 are also rejected as depending on claim 1.
Claim 1 recites the limitations "the first predefined interface” and “the processing apparatus”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 1 requires “each adapted to connect to the first predefined interface”. It is indefinite as to what structure is intended to have “the first predefined interface”.
Claim 1 requires “the processing apparatus”, rendering the claim unclear as to what structure is the intended “apparatus”.
Claim 4 recites the limitation "the upper assembly”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 (dependent on claim 3) requires “the upper assembly”, rendering the claim unclear as to whether “the upper assembly” is referring back to the “one of the plurality of upper assemblies” of claim 3, or to a distinct “upper assembly”.
Claim 11 recites the limitation "the wafer clamp”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 requires “one or more sensor connections” (emphasis added) and then also requires “these sensor connections”, rendering the claim indefinite as to whether only a single sensor connection is being required, or plural sensor connections are being required.
Claim 15 requires “the coupling plate is adapted to be in communication with equipment interfacing with these sensor connections”. It is unclear as to 1) what is intended to be encompassed by this “equipment” (e.g. A computer? An electrical circuit?, A human operator? Etc., and 2) whether the coupling plate is or is not in communication with this “equipment”.
Claim 16 requires “the heat transfer medium can flow through the gas connection” (emphasis added), with the term ‘can'  rendering the claim indefinite since it is unclear as to whether the “heat transfer medium” is affirmatively being required to “flow through the gas connection” as claimed, or is merely an optional limitation.
Claims 17 and 18 (both dependent on claim 1) requires “a substrate”, rendering each of claims 17 and 18 unclear as to whether “a substrate” is intended to refer back to “the substrate” of claim 1, or a distinct “substrate”. Claim 19 is also rejected as depending from claim 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Moslehi et al (US 6,596,133) in view of Davenport (US 6,103,069).
With respect to claim 1, Moslehi discloses a system (i.e. apparatus) for processing microelectronic devices (abstract; col. 1, lines 6-11), with fig. 1 depicting the apparatus comprising a process chamber housing (i.e. lower assembly) [12] comprising a flange (approximate to detail [36]), a chuck assembly [14] holding a substrate [16] and connected to vacuum, and a deposition processing chamber (i.e. upper assembly) [10] (col. 1, lines 12-29; col. 6, lines 20-24), wherein fig. 1 further depicts the upper assembly [10] comprises a hollow tubular structure [26],[24] (formed by chamber lid [26] and annular target assembly [24]), a chamber head comprising a top flange sealed to a first end of the hollow tubular structure [26],[24], and a bottom flange having a central opening and disposed at a second end of the hollow tubular structure [26],[24], wherein the bottom flange connects to the flange of the lower assembly [12] via attachment points to maintain the vacuum (i.e. air-tight seal) (col. 1, lines 11-29; col. 6, lines 36-57), thereby resulting in the upper and lower assemblies [10],[12] forming a processing chamber that surrounds the substrate [14] and allows the upper assembly [10] to process (via deposition) the substrate [14] (col. 7, lines 1-25). Moslehi further discloses that the upper assembly [10] comprising the hollow tubular structure [26],[24] in fig. 1 is replaceable or interchangeable with an upper assembly comprising a hollow tubular structure [26],[24] shown in fig. 3 that is a different process apparatus than fig. 1, with the hollow tubular structure [26],[24] in fig. 3 the same hollow tubular structure [26],[24], chamber head with top flange, and bottom flange from fig. 1 (col. 8, lines 48-53), thus Moslehi teaches a plurality of upper assemblies [10] connectable with the lower assembly [12], with each upper assembly [10] comprising a different processing apparatus.
However Moslehi is limited in that while a vacuum feedthrough is present between the upper and lower assembly [10],[12] to provide the vacuum (col. 1, lines 12-29; col. 6, lines 24), a particular location of the vacuum feedthrough is not specifically suggested.
Davenport teaches in figs. 2-6 a system (i.e. apparatus) comprising a removable or exchangeable first portion (i.e. upper assembly) [54] for processing a workpiece (i.e. substrate, the upper assembly [54] connectable to a second portion (i.e. lower assembly) [58] comprising a workpiece support (i.e. chuck assembly) [57] for supporting the substrate, the upper and lower assemblies [54],[58] forming a process chamber [50] for processing the substrate (abstract; col. 5, lines 8-63), similar to the apparatus of Moslehi. Davenport depicts in figs. 2-6 the lower assembly [54] comprises a vacuum port (i.e. vacuum feedthrough) [59] to provide vacuum to the process chamber [50] (col. 5, lines 8-14).
It would have been obvious to one of ordinary skill in the art to incorporate the vacuum feedthrough of Moslehi in the lower assembly as taught by Davenport, since Moslehi fails to specify a particular location of the vacuum feedthrough, and one of ordinary skill would have had a reasonable expectation for success in making the modification since Davenport has shown the location of the vacuum feedthrough to provide the vacuum in the process chamber comprising detachable upper and lower assemblies.
With respect to claim 2, modified Moslehi using the attachment points (i.e. fasteners) disposed outside the hollow tubular structure [26],[24] to connect the chamber head, hollow tubular structure [26],[24], and bottom flange together (col. 6, lines 36-57).
With respect to claim 9, Davenport further depicts in figs. 2-6 the chuck assembly [57] has a floor comprising a feedthrough tube insertable into the vacuum feedthrough [59].
With respect to claim 10, modified Moslehi further depicts in fig. 1 the lower assembly [12] comprises a slot (i.e. interface) [18] adapted to a sample transfer mechanism for transferring wafers (i.e. substrates or samples) (col. 6, lines 25-26).
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Moslehi et al (US 6,596,133) and Davenport (US 6,103,069) as applied to claim 2 above, and further in view of Drewery et al (US 6,080,287).
With respect to claims 3-5, the combination of references is cited as discussed for claim 2. However the combination of references is limited in that one of the upper assemblies having a helical coil around the hollow tubular structure [26],[24] is not specifically suggested.
Drewery teaches in figs. 7-9 alternative configurations of using an annular sputter target [51] (abstract; col. 8, lines 33-50), wherein fig. 9 depicts a hollow tubular structure having an annular target [51c] similar to the hollow tubular structure [26],[24] having an annular target [40] of Moslehi. Fig. 9 further depicts a helical coil [20] for plasma excitation above the annular sputter target [51c], with figs. 5-8 depicting the plasma excitation [60] having the helical coil [75] disposed around the hollow tubular structure (col. 7, lines 61-67; col. 8, lines 1-18), and the helical coil [75] held by a coil connecting assembly that is secured by fasteners shown in US app#’s 08/844757; 08/837551; 08/844756 which are “incorporated by reference” into Drewery (col. 8, lines 7-13), such as the fasteners taught by Moslehi. Although Drewery does not specifically specify that the helical coil [75] is removable or adjustable, it has been held if it considered desirable for any reason to obtain access to a structure, it would then be obvious to make the structure removable (MPEP 2144.03, V, C). For this case, it would be obvious to have the helical coil be removable for replacement and/or maintenance, and thus render the helical coil fully capable of being removed (i.e. translated) vertically or horizontal with respect to the how tubular structure. Drewery cites the advantage of the helical coil as optimizing film deposition and uniformity (abstract)
It would have been obvious to one of ordinary skill in the art to incorporate the helical coil of Drewery outside the hollow tubular structure of the combination of references to gain the advantage of optimizing film deposition and uniformity.
Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Moslehi et al (US 6,596,133) and Davenport (US 6,103,069) as applied to claim 1 above, and further in view of Flanigan et al (US 6,081,414).
With respect to claim 11, the combination of references Moslehi and Davenport is cited as discussed for claim 1. However the combination of references is limited in that specifics of the chuck assembly are not suggested.
Flanigan teaches in fig. 2 a chuck assembly comprising a shaft (i.e. feedthrough tube) [126] having a first end extending to an exterior (as shown in fig. 3 extend through chamber bottom [101]) and a second end, the feedthrough tube [126] having at least one fluid connection, a coupling plate [234] disposed at the second end of the feedthrough tube [126] and having at least one fluid feedthrough conduit [142],[238] in communication with the at least one fluid connection, a chucking electrode (i.e. upper chuck piece) [224] adjacent to the coupling plate [234] and having at least one internal conduit (containing a heater electrode [222]) fabricated on an underside of the upper [224] and in thermal contact with a top surface of the coupling plate [234] and also in communication with the at least one fluid feedthrough conduit [142],[238] for heat exchanging, and a support surface (i.e. wafer attachment mechanism) [103] of pedestal assembly [104] that retains or clamps a wafer or substrate [102], wherein the upper chuck piece [224] is between the coupling plate [234] and the support surface [103]  (abstract; col. 3, lines 40-49; col. 4, lines 7-10 and 31-67; col. 5, lines 1- 50; col. 6, lines 31-46; col. 7, lines 31-51). Flanigan cites the advantage of the chuck assembly as improving biasing and retention of a workpiece (i.e. substrate) (col. 1, lines 8-11).
It would have been obvious to one of ordinary skill in the art to incorporate the chuck assembly of Flanigan as the chuck assembly of the combination of references to gain the advantage of improving biasing and retention of the substrate.
With respect to claim 12, Flanigan further depicts in fig. 2 a pedestal base (i.e. isolation and alignment block) [106] having a hollow interior and at the second end of the feedthrough tube [126], wherein the coupling plate [234] and upper chuck piece [224] are disposed within a diameter of the hollow interior of the isolation and alignment block [106] (col. 5, lines 51-54).
With respect to claims 13 and 14, Flanigan further teaches that the coupling plate [234] is an electrode (col. 6, lines 62-67; col. 7, lines 3-18), and thus has an electrical connection that is in communication with a power source [304]. Flanigan also shows in fig. 3 the electrical connection to the power source [304] exits through the first end of the feedthrough tube [126].
With respect to claim 15, Flanigan further teaches the coupling plate [234] contains within thermocouples (i.e. sensor connections) [214],[216] for monitoring internal temperature, wherein the sensor connections [214],[216] (and therefore also the coupling plate [234]) in communication with temperature measuring equipment that interfaces with the sensor connections [214],[216] (col. 5, lines 31-38).
With respect to claim 16, Flanigan further teaches in fig. 2-3 the at least one fluid feedthrough conduit [142],[238] comprises gas conduits for heat transfer gas, the at least one internal conduit in the upper chuck piece [224] comprises gas passages, and wherein the at least one fluid connection of the at least one fluid feedthrough conduit [142],[238] comprises a gas connection adapted to connect to a heat transfer gas supply, with the heat transfer gas flowing through the gas connection, the gas conduits, and the gas passages to then top surface of the upper chuck piece [224] (col. 4, lines 59-67; col. 5, lines 1-30).
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Moslehi et al (i.e. Ref1, US 6,596,133) Davenport (US 6,103,069), and Flanigan et al (US 6,081,414) as applied to claim 11 above, and further in view of Moslehi (i.e. Ref2, US 6,907,924).
With respect to claims 17 and 18, the combination of references Ref1, Davenport, and Flanigan is cited as discussed for claim 11. However the combination of references is limited in that the wafer attachment mechanism (i.e. support surface) [103] of Flanigan comprising a clamp is not suggested.
Ref2 teaches in figs. 2-4 a chuck assembly [36] (abstract; col. 7, lines 41-42), similar to the chuck assembly of Flanigan. Figs. 2-4 further depict the chuck assembly [36] comprising a wafer attachment mechanism comprising a mounting surface (i.e. support surface) [70] of a substrate support that supports or carries a wafer or substrate [64] and a mechanical clamp (i.e. wafer clamp) [96] having one or more apertures that define a region of the substrate [64] to be processed (col. 7, lines 62-67; col. 8, lines 1-5 and 20-28), wherein the substrate [64] is between a top surface of a substrate holder (i.e. upper chuck piece) of the chuck assembly [36] and the wafer clamp [96]. Ref2 further teaches the wafer clamp [96] is made of insulating materials (col. 9, lines 38-61), with the substrate support fully capable of being removed from an upper chuck piece for maintenance or replacement (MPEP 2144.03, V, C). Ref2 cites the advantages of the wafer clamp [96] maintains the substrate [64] against the support surface [70] and also functions as an intermediate sealing structure for isolating and a heat-transfer interface from remaining evacuatable space within a processing chamber (col. 8, lines 29-34)
It would have been obvious to one of ordinary skill in the art to incorporate the wafer clamp of Ref2 with the chuck assembly of the combination of references to gain the advantages of maintaining the substrate against the support surface of the chuck assembly and also providing an intermediate sealing structure for isolating and a heat-transfer interface from remaining evacuatable space within a processing chamber.
With respect to claim 19, Flanigan further teaches in fig. 2-3 the at least one fluid feedthrough conduit [142],[238] comprises gas conduits for heat transfer gas, the at least one internal conduit in the upper chuck piece [224] comprises gas passages, and wherein the at least one fluid connection of the at least one fluid feedthrough conduit [142],[238] comprises a gas connection adapted to connect to a heat transfer gas supply, with the heat transfer gas flowing through the gas connection, the gas conduits, and the gas passages to then top surface of the upper chuck piece [224] (col. 4, lines 59-67; col. 5, lines 1-30).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 9-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,883,168. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the US Patent are narrower in scope than the claims of the current invention, and encompass the subject matter of the current claims. Therefore, any reference meeting the limitations set forth in claims 1-24 of the US Patent would also meet the requirements set forth in claims 1-5 and 9-19 of the current invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815. The examiner can normally be reached Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A BAND/Primary Examiner, Art Unit 1794